Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrected Notice of Allowance
The instant Office Action is sent as a replacement of the papers of 12/01/2021.  The instant papers supply a correction of the Issue Classification form to properly renumber the allowed claims.

Information Disclosure Statement
	The IDS of 12/02/2021 has been considered.

Partial Withdrawal of the Restriction Requirement of 07/01/2016
Claims 34-36, 58-60, 66-67 and 72-77 are allowable. The restriction requirement among the different species of genes (i.e.:  the different combinations of the genes BCAT1, IKZF1, IRF4, GRASP, and CAHM), as set forth in the Office action mailed on 07/01/2016 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Applicants’ election was to the particular combination of genes that is BCAT1 and IKZF1, as recited in the allowed claims.  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/01/2016 is partially withdrawn.  Relevant to the allowed claims where claim 67 is directed to the analysis of methylation comprising BCAT1 and IKZF1, the species election is withdrawn from the combination of the allowed genes (BCAT1 and IKZF1) as the may be a subcombination of an other additional genes.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hilton on 11/16/2021.

The application has been amended as follows: 

Applicants’ amendments to the claims of 11/05/2021 are entered.  The claims are further amended as follows:


In the claims:
In claim 66, lines 5-14 are amended to recite:  
assessing the methylation status of a BCAT1 gene by detecting the methylation status of one or more DNA subregions located within the BCAT1 gene, wherein the subregions are SEQ ID NO: 1 or SEQ ID NO: 2 or the complements thereof, by performing a bisulfite conversion of the one or more DNA subregions, amplifying the converted BCAT1 DNA subregions or the complement thereof with primers comprising a nucleic acid sequence that is complementary to the converted BCAT1 DNA subregions under selective hybridization conditions, and detecting the methylation status of one or more cytosines in the one or more DNA subregions; and

In claim 66, lines 15-24 are amended to recite:  
assessing the methylation status of an IKZF1 gene by detecting the methylation status of one or more DNA subregions located within the IKZF1 gene, wherein the subregions are SEQ ID NO: 3 or SEQ ID NO: 4 or the complements thereof, by performing a bisulfite conversion of the one or more DNA subregions, amplifying the converted IKZF1 DNA subregions or the complement thereof with primers comprising a nucleic acid sequence that is complementary to the converted IKZF1 DNA subregions under selective hybridization conditions, and detecting the methylation status of one or more cytosines in the one or more DNA subregions; and

In claim 66, lines 27-30 are amended to recite:  

(ii) a methylated IKZF1 DNA subregion that is SEQ ID NO:  3 and/or 4.

In claim 67, lines 7-16 are amended to recite:  
(i) detecting a first methylation status of a DNA subregion located within the BCAT1 gene, wherein the subregion is SEQ ID NO: 1 or SEQ ID NO: 2 or the complement thereof, by performing a bisulfite conversion of the DNA subregion, amplifying the converted BCAT1 DNA subregion or the complement thereof with primers comprising a nucleic acid sequence that is complementary to the converted BCAT1 DNA subregion under selective hybridization conditions, and detecting the methylation status of one or more cytosines in the DNA subregion; and

In claim 67, lines 17-26 are amended to recite:  
(ii) detecting a first methylation status of a DNA subregion located within the IKZF1, wherein the subregion is SEQ ID NO: 3 or SEQ ID NO: 4 or the complement thereof, by performing a bisulfite conversion of the DNA subregion, amplifying the converted IKZF1 DNA subregion or the complement thereof with primers comprising a nucleic acid sequence that is complementary to the converted IKZF1 DNA subregion under selective hybridization conditions, and detecting the methylation status of one or more cytosines in the DNA subregion; and

In claim 67, lines 30-37 are amended to recite:  

(ii) detecting a second methylation status of an IKZF1 DNA subregion that is SEQ ID NO: 3 or SEQ ID NO: 4 or the complement thereof, by performing a bisulfite conversion of the DNA subregion and detecting the methylation status of one or more cytosines in the DNA subregion.
In claim 72, lines 4-14 are amended to recite:  
(i) detecting a methylation status of a BCAT1 DNA subregion that is SEQ ID NO: 1 by performing a bisulfite conversion of the DNA subregion, amplifying the converted BCAT1 DNA subregion with primers that are SEQ ID NO:  17 and SEQ ID NO:  2, and detecting the methylation status of one or more cytosines in the DNA subregion; and
(ii) detecting a methylation status of an IKZF1 DNA subregion that is SEQ ID NO: 3 by performing a bisulfite conversion of the DNA subregion, amplifying the converted IKZF1 DNA subregion with primers that are SEQ ID NO:  18 and SEQ ID NO:  23, and detecting the methylation status of one or more cytosines in the DNA subregion

In claim 73, lines 4-22 are amended to recite:
assessing the methylation status of a BCAT1 gene by detecting the methylation status of one or more DNA subregions located within the BCAT1 gene, wherein the subregions are SEQ ID NO: 1 or SEQ ID NO: 2 or the complements thereof, by performing a bisulfite conversion of the one or more DNA subregions, amplifying the 
assessing the methylation status of an IKZF1 gene by detecting the methylation status of one or more DNA subregions located within the IKZF1 gene, wherein the subregions are SEQ ID NO: 3 or SEQ ID NO: 4 or the complements thereof, by performing a bisulfite conversion of the one or more DNA subregions, amplifying the converted IKZF1 DNA subregions or the complement thereof with primers comprising a nucleic acid sequence that is complementary to the converted IKZF1 DNA subregions under selective hybridization conditions, and detecting the methylation status of one or more cytosines in the one or more DNA subregions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of the amendments to the claims of 110/5/2021 as provided by the Applicants, and the additional amendments provided above, the rejection of claims under 35 USC 112 as set forth on pages 3-6 of the Office Action of 09/10/2021 is withdrawn.  In light of the terminal disclaimer accepted on 11/05/2021 the rejections of claim for double patenting in view of US Patents 9,765,397 and 10,941,449, as set forth on pages 7-9 of the Office Action of 09/10/2021, are withdrawn.  The rejection of claims for double patenting in view of US Patent Application 16/645,749, as set forth on page 10 of the Office Action of 09/10/2021, is withdrawn in light of the abandonment of that conflicting applcaiton.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634